6 So.3d 98 (2009)
James SIGMON, II, Appellant,
v.
Walter A. McNEIL, Secretary, Department of Corrections, Appellee.
No. 1D09-0501.
District Court of Appeal of Florida, First District.
March 31, 2009.
*99 James Sigmon, II, pro se, Appellant.
Bill McCollum, Attorney General, and Ladawna Murphy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having determined that the appellant's notice of appeal failed to timely invoke the Court's jurisdiction, the appeal is hereby DISMISSED. The appellee's Motion to Strike Appellant's Initial Brief, filed on February 18, 2009, is denied as moot.
DAVIS, BENTON, and PADOVANO, JJ., concur.